                     Er UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK

    YNES M. GONZALEZ DE FUENTE, MARIYA
    KOBRYN, and IVAN KOBRYN, individually and on
    behalf of all others similarly situated,
                                                                     MEMORANDUM IN
                                                  Plaintiffs,    SUPPORT OF PLAINTIFFS’
                           -against-                                MOTION TO STRIKE
                                                                Case No. 18-cv-6749-AMD-PK
    PREFERRED HOME CARE OF NEW YORK LLC,
    EDISON HOME HEALTH CARE, HEALTHCAP
    ASSURANCE, INC., HEALTHCAP ENTERPRISES,
    LLC, BERRY WEISS, SAMUEL WEISS, MARK
    REISMAN, GREGG SALZMAN, SHAYA MANNE,
    DANIEL ELLENBERG, AMIR ABRAMCHIK, DOV
    FEDER, DOES 1-15, Inclusive,

                                                Defendants.



                                        INTRODUCTION
         Plaintiffs move the Court under Federal Rule of Civil Procedure 12(f) to strike the

Motion to Dismiss filed by Defendant HealthCap Assurance, Inc. (“HealthCap”) because

HealthCap has not posted a bond in an amount sufficient to secure payment of a final judgment

in this matter, as required by New York Insurance Law § 1213(c) (“Section 1213(c)”). On June

26, 2019, HealthCap and related Defendants moved to dismiss Plaintiffs’ First Amended

Complaint. ECF No. 58 (“Motion to Dismiss”).1 However, HealthCap has not deposited with the

Court any pre-pleading security as mandated by Section 1213(c). Section 1213(c)’s bond

requirement applies here because HealthCap is an unauthorized insurer and its motion to dismiss


1
 According to its Fed. R. Civ. P. Rule 7.1 Disclosure Statement, Defendant HealthCap
Assurance, Inc. “is a closely held insurance company wholly funded by its owner, HealthCap
Enterprises, LLC (‘HCE’), whose managing members are Amir Abramchik and Dov Feder, who
each own fifty percent (50%) of HCE, and its affiliates.” ECF No. 33. This motion to strike is
brought against the insurance company subject to Section 1213(c), HealthCap Assurance, Inc.,
and not the related HealthCap Defendants (HCE, Mr. Abramchik, and Mr. Feder).
is a pleading within the meaning of the statute. Further, federal courts in this Circuit routinely

apply Section 1213(c). Finally, HealthCap’s anticipated arguments to support its claim that

Section 1213(c) is inapplicable lack merit. Accordingly, Plaintiffs request that the Court strike

the Motion to Dismiss as to Defendant HealthCap if it does not post the required bond.

                                           ARGUMENT

I.     Section 1213(c) Background

       Section 1213(c) provides in relevant part that:

       Before any unauthorized foreign or alien insurer files any pleading in any proceeding
       against it, it shall . . .

       deposit with the clerk of the court in which the proceeding is pending, cash or securities
       or file with such clerk a bond with good and sufficient sureties, to be approved by the
       court, in an amount to be fixed by the court sufficient to secure payment of any final
       judgment which may be rendered in the proceeding.

New York Ins. Law § 1213(c).

       Section 1213(c) is intended to “impose[] accountability” upon insurance carriers who are

not licensed to do business in New York by ensuring that such carriers have available funds to

satisfy a judgment in favor of the plaintiffs. Levin v. Intercontinental Ca. Ins. Co., 95 N.Y.2d

523, 526 (2000). Under Section 1213(c), “[p]re-pleading security is a mandatory statutory

requirement.” Travelers Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209 (CHS),

2014 WL 941444 at *2 (D. Conn. Mar. 11, 2014) (discussing an analogous Connecticut statute).

When a party fails to post such pre-pleading security, “the consequence . . . is a judicial order . . .

striking the pleading.” Id.

II.    Section 1213 Applies to HealthCap’s Motion to Dismiss

       Section 1213(c) applies to HealthCap and its Motion to Dismiss. Section 1213(c) requires

“any unauthorized” insurer to post a bond with the court before it files “any pleading in any

                                                   2
proceeding against it.” HealthCap is an unauthorized insurer within the meaning of the statute.

Plaintiffs have filed with this Court a certificate from the New York State Department of

Financial Services showing that HealthCap is not, and has never been, licensed under any section

of the New York Insurance Law. ECF No. 25 at 4; see also Exhibit 1 attached to the Declaration

of Catha Worthman in Support of Plaintiffs’ Motion to Strike.

       Further, HealthCap’s Motion to Dismiss is a “pleading” within the meaning of Section

1213(c). In Levin, an unauthorized reinsurer moved to dismiss the complaint against it even

though it had not paid a bond to secure a potential judgment. 95 N.Y.2d at 525. The defendant

insurer argued that a motion to dismiss is not a pleading subject to the requirements of Section

1213(c). Id. at 527. The court disagreed, holding that it would “read the term ‘pleading’ to

include [defendant’s] motion to dismiss,” noting that to find otherwise “would impede section

1213’s objectives.” Id. at 527-28; see also In re Residential Capital, LLC, 563 B.R. 756, 779

(Bankr. S.D.N.Y. 2016) (holding that “the weight of the case law and the plain language of the

statute” show that “motions to dismiss for lack of subject matter jurisdiction are pleadings under

Section 1213”).

       Finally, Section 1213(c)’s bond requirement applies without regard to the strength or

weakness of Plaintiffs’ case. In Levin, the defendant insurer argued that because the plaintiff’s

“complaint [was] so flawed that it cannot survive a motion to dismiss” there was “no need to

ensure that funds are available to satisfy [a judgment].” 95 N.Y.2d at 528. But the court rejected

that argument, reasoning that “[a]llowing [the defendant] to raise its defenses without posting a

bond would compromise section 1213(c)’s goal of assuring that funds are available in New York

to satisfy any judgment in plaintiff’s favor.” Id. Moreover, conditioning the payment of a bond

on the strength of a plaintiff’s case would allow unauthorized insurers to “wage extensive, costly

                                                 3
motion practice, and yet avoid the bond requirement by simply advancing a host of defenses

before interposing a formal answer.” Id.

III.   Section 1213 Applies in Federal Court

       Federal courts in this Circuit regularly apply Section 1213(c). In Signal Capital Corp. v.

Eastern Marine Management, Inc., 899 F. Supp. 1167, 1168 (S.D.N.Y. 1995), the plaintiff

moved to strike the defendant insurer’s answer because it failed to comply with Section 1213(c).

The court granted the motion, writing that the defendant “must now either post a bond or have its

Answer stricken and a default judgment entered.” Id. at 1171 (Sotomayor, J.); see also British

Intern. Ins. Co. Ltd. v. Seguros La Republica, S.A., 212 F.3d 138, 144 (2d Cir. 2000) (affirming

the application of Section 1213(c)’s pre-pleading security requirement to defendant insurer);

Signal Mut. Indem. Ass’n, Ltd. v. Rice Mohawk U.S. Const., Co., Ltd., No. 95 Civ. 3721 (LMM),

1997 WL 148813 at *3 (S.D.N.Y. Mar. 28, 1997) (requiring an insurance company to post a

bond with the court for $100,000 in accordance with Section 1213(c)).

       Further, Section 1213(c) applies in this Court under Federal Rule of Civil Procedure 64

because the required bond is a “remedy . . . to secure satisfaction of the potential judgment.”

Rule 64 provides that:

       At the commencement of and throughout an action, every remedy is available that, under
       the law of the state where the court is located, provides for seizing a person or property to
       secure satisfaction of the potential judgment

Fed. R. Civ. P. 64(a).The Rule continues: “[t]he remedies available under this rule include the

following—however designated and regardless of whether state procedure requires an

independent action . . . attachment.” Id. 64(b). The Second Circuit has held Section “1213’s

security requirement” is “equivalent to an attachment.” British Intern. Ins. Co. Ltd., 212 F.3d at

140-42.

                                                 4
       In Travelers, a federal court applied a Connecticut state law analogous to Section

1213(c), reasoning that a pre-pleading security is a remedy under Rule 64. Travelers, 2014 WL

941444, at *6. The state law in question was nearly identical to New York’s, requiring “any

unauthorized person or insurer” to “[d]eposit with the clerk of the court . . . an amount . . .

sufficient to secure the payment of any final judgment” before filing a pleading. Id. at *2. Indeed,

the Connecticut statute shares Section 1213(c)’s purpose: “to ensure that any insurer . . . will

have sufficient assets in this state to satisfy any judgment.” Id (quotation marks, citation

omitted). The Travelers court held that under Second Circuit authority and a “plain reading” of

Rule 64, the Connecticut statute “is incorporated by reference into Federal Rule 64, based on the

statute’s status and function as a remedy for seizure of person or property to satisfy potential

judgment under the forum state’s law.” Travelers, 2014 WL 941444, at *5.2

       The Court should reach the same result here. Section 1213(c) is a state law that “provides

for seizing . . . property to secure satisfaction of the potential judgment.” Under Second Circuit

precedent, the plain language of Rule 64, and the reasoning in Travelers, Section 1213(c) applies

in this Court. See Fed. R. Civ. P. 64; Travelers, WL 941444, at *5.

IV.    HealthCap’s Arguments that Section 1213(c) Does Not Apply in This Case Fail

       In its pre-motion conference letter dated February 22, 2019, Defendant HealthCap put

forth two flawed arguments that it is not required to post a bond under Section 1213(c). ECF No.

31. First, it argued that HealthCap is not required to post a bond because Section 1213(c) is

preempted by the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.


2
 The Travelers court also discussed Wachovia Bank, N.A. v. Cummings, No. 3:09-cv-957, 2010
WL 466160 (D. Conn. Feb. 8, 2010), which used the Erie doctrine to “reach[] the same
conclusion with respect to the applicability of the Connecticut pre-pleading security statute.”
Travelers, 2014 WL 941444, at *8.

                                                  5
§ 1001 et seq. (“ERISA”). ECF No. 31 at 1-2. Second, it claimed that Section 1213(c) is

inapplicable because “plaintiff has failed to properly plead the required enumerated acts.” ECF

No. 31 at 3. Both of HealthCap’s argument are wrong, as discussed below.

       A. Section 1213(c) Is Not Preempted Because It Does Not Have an Impermissible
          Reference to or Connection with an Employee Benefit Plan.

       Analysis of whether a state law is preempted by ERISA begins with the principle that

courts do not “assume[] lightly that Congress has derogated state regulations.” New York State

Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 654 (1995)

(construing 29 U.S.C. § 514(c)). The “starting presumption [is] that Congress does not intend to

preempt state law.” Id. Consistent with this principle, ERISA preempts a state law only when

that law has an impermissible “reference to” or “connection with” an ERISA plan. See id. at 653;

accord Hattem v. Schwarzenegger, 449 F.3d 423, 429 (2d Cir. 2006). Laws that “apply” to

employee benefit plans do not necessarily “relate” to them so as to trigger ERISA preemption.

See, e.g., id. at 435 (California’s unrelated business income tax on an ERISA-regulated pension

plan was not preempted); Gerosa v. Savasta & Co., Inc., 329 F.3d 317, 320, 330 (2d Cir. 2003)

(state law claims for promissory estoppel, breach of contract, and professional malpractice

brought against the trustees of an ERISA-regulated pension fund not preempted by ERISA);

Travelers Ins. Co. v. Pataki, 63 F.3d 89, 93-95 (2d Cir. 1995) (state surcharges on self-insured

plans not preempted by ERISA).

       Section 1213(c) lacks any prohibited “reference to” or “connection with” any ERISA

plan. Section 1213(c) does not make “reference to” any ERISA plan, because it does not

“single[] out ERISA plans for special treatment,” and it “function[s] irrespective of the existence

of an ERISA plan.” Hattem, 449 F.3d at 432-33 (citing, inter alia, Cal. Div. of Labor Standards

Enforcement v. Dillingham Const., Inc., 519 U.S. 316, 326 (1997)). First, the statute places
                                               6
requirements on insurers, not on benefit plans. Second, the statute applies to all forms of

insurance, whether or not the insurance policies are sold to private employer benefit plans

subject to ERISA, or in different markets such as directly to individuals, or to church plans or

government employers exempt from ERISA. See 29 U.S.C. § 1003(b) (exempting church plans

and government plans from ERISA); Dillingham, 519 U.S. at 325 (law governing apprenticeship

programs not preempted because a governed program “need not necessarily be ERISA plans”).

Thus, Courts have applied Section 1213(c) to insurers providing many different types of

insurance, such as an errors and omissions policy, MF Global Holdings, Ltd., 569 B.R. 544;

reinsurance, e.g., British Intern. Ins. Co. Ltd., 212 F.3d 138; and workers’ compensation, Signal

Mut. Indem. Ass’n, 1997 WL 148813.3

       It is also well established that a state law does not have an impermissible “connection

with” an ERISA plan where it “‘has only a tenuous, remote, or peripheral connection with

covered plans, as is the case with many laws of general applicability.’” Hattem, 449 F.3d at 429

(quoting New York State Conference, 514 U.S. at 661) (emphasis in Hattem). “Furthermore, it is

not sufficient that the law in question has an indirect economic effect on choices; rather, the law

must actually dictate which choices must be made.” Id. (emphasis in original). Section 1213(c)

applies generally to unlicensed insurers and does not force any ERISA governed fiduciary to “act

in a certain matter.” Id. at 431-32. The law exists as a safeguard to ensure that that funds are

available in New York to satisfy judgments against unlicensed insurers in the state, not to

regulate ERISA plans. Similar to the challenged state laws in Hattem, New York State

Conference, and numerous other laws of general applicability, the requirement that an unlicensed


3
  Signal also ruled that the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901
et seq., did not preempt Section 1213(c). 1997 WL 148813, at *2-*3.

                                                  7
insurance company post a bond before filing a pleading “is no different than any other economic

factor that weighs into a decision.” Hattem, 449 F.3d at 431. The insurer can either post a bond,

decline to file a pleading, or apply to become licensed in New York.

       Accordingly, Section 1213(c) does not have a prohibited “reference to” or “connection

with” any ERISA plan and therefore is not preempted by ERISA.

       B. Plaintiffs Are Not Required to Plead Enumerated Acts.

       HealthCap has also argued that Plaintiffs must plead that the policy at issue was “issued

or delivered” in New York for Section 1213(c) to apply. ECF No. 31 at 3. But—regardless of

whether Plaintiffs can so plead—this argument misconstrues the statute. Contrary to HealthCap’s

assertion, there is no requirement that Plaintiffs allege one of Section 1213’s enumerated acts in

order to “trigger” the statute’s bond requirement. As MF Global Holdings explained: “the

enumerated acts in section 1213(b) are not prerequisites to the bond requirement set out in

[S]ection 1213(c).” 569 B.R. at 550. Rather, Section 1213(b)’s enumerated acts are relevant only

to an analysis of whether a defendant is subject to personal jurisdiction under the statute. Id. at

549 (citing In re Residential Capital, 563 B.R. at 777). The question of personal jurisdiction is

not at issue here. Thus, as in MF Global Holdings, the Court should hold that the defendant

insurer must post a bond before the Court will consider HealthCap’s pending motion. See id. at

546; see also Travelers Ins. Co. v. Underwriting Members of Lloyd’s of London, 240 A.D.2d

278, 279 (N.Y. App. Div. 1997) (finding that “whether defendants had engaged in any of the

activities of enumerated in [Section] 1213(b)(1) . . . is immaterial” to whether they are required

to post bond under Section 1213(c)).




                                                  8
V.     HealthCap Is Required to Post a Bond of Approximately $25 Million.

       For the reasons discussed above, HealthCap is required to post a bond “sufficient to

secure payment of any final judgment which may be rendered in the proceeding.” Section

1213(c). The amount of the security “necessarily falls within the trial court’s discretion.” Levin,

95 N.Y.2d at 529.

       Here, Plaintiffs calculate that the amount of the bond that should be posted is

approximately $25 million. Plaintiffs’ prohibited transaction claim under ERISA § 406, 29

U.S.C. § 1106 (Second Claim for Relief), inter alia, seeks as a remedy restitution, an accounting

of profits, or disgorgement of the premiums received by HealthCap in excess of the benefits paid

by HealthCap for plan participants. Based on the Form 5500 Annual Reports filed by Defendant

Edison Home Health Care on behalf of the Edison Home Health Care Welfare Plan (“the Plan”),

the Plan paid Defendant HealthCap approximately $32.4 million in premiums out of plan assets

for Plan Years 2015, 2016 and 2017, but HealthCap has only paid approximately $9.6 million in

benefits for those Plan Years. See also First Amended Class Action Complaint ¶¶ 85-89, ECF

No. 42 (describing excessive contributions paid out of plan assets to HealthCap that are the

subject of Plaintiffs’ disgorgement and restitution claims under ERISA). Thus, any final

judgment is likely to be at least approximately $25 million, representing the $22.8 million net

surplus of premiums over benefits paid, plus any earnings thereon, and HealthCap is required to

post this amount pursuant to Section 1213(c).

                                             CONCLUSION

       Because Section 1213(c) applies to Defendant HealthCap and to this action, HealthCap

has failed to post the required bond, and its anticipated arguments lack merit, Plaintiffs request

that the Court strike HealthCap’s Motion to Dismiss.

                                                 9
Dated:   July 26, 2019        By:       /s/ Catha Worthman

                              FEINBERG, JACKSON,
                              WORTHMAN & WASOW LLP
                              Daniel Feinberg, Pro Hac Vice
                              Catha Worthman, Pro Hac Vice
                              2030 Addison Street, Suite 500
                              Berkeley, CA 94704
                              (510) 269-7998
                              dan@feinbergjackson.com
                              catha@feinbergjackson.com

                              LEVY RATNER, P.C.
                              Laureve Blackstone
                              Ryan Barbur
                              Attorneys for Plaintiffs
                              80 Eighth Avenue
                              New York, New York 10011
                              (212) 627-8100
                              (212) 627-8182 (fax)
                              lblackstone@levyratner.com
                              rbarbur@levyratner.com




                         10
